                           THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 CONTINENTAL CASUALTY                           §
 COMPANY, NATIONAL FIRE                         §
 INSURANCE COPMNAY OF HARTFOD,                  §
 AND VALLEY FORGE INSURANCE                     §
 COMPANY,                                       §
                                                §
        Plaintiff,                              §
                                                §
 vs.                                            §      Case No. 5:20-cv-00768
                                                §
                                                §      [Related Case: 5: 17-cv-00807-FB]
 FEDERAL MANAGEMENT                             §
 SOLUTIONS, MICHAEL WIEBRACHT                   §
 AND STEVEN WIEBRACHT (individually             §
 and doing business as Federal Management       §
 Solutions), WPS GROUP, LLC d/b/a               §
 Federal Management Solutions, and              §
 BLACKHAWK VENTURES, LLC,                       §
                                                §
       Defendants.                              §

     DEFENDANT WPS GROUP, LLC D/B/A FEDERAL MANAGEMENT SOLUTIONS'
                           ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Defendant, WPS GROUP, LLC d/b/a FEDERAL MANAGEMENT

SOLUTIONS, and files this its Original Answer, and in support therefore would show the Court

the following:

                                                I.
                                 NATURE OF THE ACTION

1.       Defendant admits that Plaintiff holds a judgment entered by this Court on May 31, 2018,

in the amount of $97,545.74, in case number 5:17-cv-00807 with post-judgment interest in the

amount of not less than $102,021.49. However, Defendant denies the remainder of the allegations

asse1ted by Plaintiff in Paragraph 1 of Plaintiffs Complaint.

Defendant's Original Answer
(6043-012)/#63 8620                                                                        Page I
                                   II.
              PROCEDURAL BACKGROUND, PARTIES, AND JURISDICTION

2 - 3. Defendant is answering, upon information and belief but does not dispute the residency of

the Plaintiff or any Defendant. Accordingly, the residence of each of the Plaintiff and Defendant

in Case 5: 17-cv-00807-FB is admitted and on information and belief, the allegations in paragraphs

2- 3 of Plaintiffs Complaint are admitted.

4.        Defendant is answering, upon information and belief but does not dispute the existence of

the prior lawsuit between Plaintiff and Blackhawk Ventures, including any judgment obtained in

that lawsuit. Accordingly, on information and belief, the allegations in Paragraph 4 is admitted.

5 - 6. Paragraphs 5 and 6 of Plaintiffs Complaint are statements that require no admission or

denial.

7 -10. Defendant is answering, upon information and belief but does not dispute the residency of

the Plaintiff or any Defendant. Accordingly, the residence of each of these Defendants is admitted

and on information and belief, the allegations in Paragraphs 7 - 10 of Plaintiffs Complaint are

admitted.

11.       Defendant admits the allegations contained in Paragraph 11 of Plaintiffs Complaint.

12.       Paragraph 12 of Plaintiffs Complaint is a statement that requires no admission or denial.

13.       Defendant admits the allegations contained in Paragraph 13 of Plaintiffs Complaint.

14.       Defendant admits the allegations in Paragraph 14 of Plaintiffs Complaint.

                                            III.
                                   FACTUAL BACKGROUND

15.       Defendant admits the allegations contained in Paragraph 15 of Plaintiffs Complaint.

16.       Defendant denies the allegations contained in Paragraph 16 of Plaintiffs Complaint.

17.       Paragraph 17 of Plaintiffs Complaint is a statement that requires no admission or denial.


Defendant's Original Answer
(6043-012)/#638620                                                                              Page2
18.     Defendant admits that Ruben Villareal was a construction superintendent for Mapco, Inc.

and had no ownership interest in that entity. However, Defendant denies the remainder of the

allegations contained in Paragraph 18 of Plaintiffs Complaint.

19.     Defendant denies the allegations contained in Paragraph 19 of Plaintiffs Complaint.

20.     Defendant denies the allegations contained in Paragraph 20 of Plaintiffs Complaint.

21.     Defendant denies the allegations contained in Paragraph 21 of Plaintiffs Complaint.

22.     Defendant denies the allegations contained in Paragraph 22 of Plaintiffs Complaint.

23.     Defendant denies the allegations contained in Paragraph 23 of Plaintiffs Complaint.

24.     Defendant denies the allegations contained in Paragraph 24 of Plaintiffs Complaint.

25.     Defendant denies the allegations contained in Paragraph 25 of Plaintiffs Complaint.

26.     Defendant denies the allegations contained in Paragraph 26 of Plaintiffs Complaint.

27.     Defendant denies the allegations contained in Paragraph 27 of Plaintiffs Complaint.

28.     Defendant denies the allegations contained in Paragraph 28 of Plaintiffs Complaint.

29.     Defendant denies the allegations contained in Paragraph 29 of Plaintiffs Complaint.

30.     Defendant denies the allegations contained in Paragraph 30 of Plaintiffs Complaint.

31.     Defendant denies the allegations contained in Paragraph 31 of Plaintiffs Complaint.

32.     Defendant denies the allegations contained in Paragraph 32 of Plaintiffs Complaint.

33.     Defendant denies the allegations contained in Paragraph 33 of Plaintiffs Complaint.

34.     Defendant denies the allegations contained in Paragraph 34 of Plaintiffs Complaint.

                                    IV.
      COUNT I - VIOLATION OF THE UNIFORM FRAUDULENT TRANSFER ACT

35.     Defendant denies the allegations contained in Paragraph 35 of Plaintiffs Complaint.

36.     Paragraph 36 of Plaintiffs Complaint is a statement that requires no admission or denial.

37.     Defendant denies the allegations contained in Paragraph 37 of Plaintiffs Complaint.

Defendant's Original Answer
(6043-012)/#638620                                                                            Page 3
38.     Defendant denies the allegations contained in Paragraph 38 of Plaintiffs Complaint.

39.     Defendant denies the allegations contained in Paragraph 39 of Plaintiffs Complaint.

40.     Defendant denies the allegations contained in Paragraph 40 of Plaintiffs Complaint.

41.     Defendant denies the allegations contained in Paragraph 41 of Plaintiffs Complaint.

42.     Defendant denies the allegations contained in Paragraph 42 of Plaintiffs Complaint.

43.     Defendant denies the allegations contained in Paragraph 43 of Plaintiffs' Third Amended

Complaint including sections (a)- (d).

                                     V.
            COUNT II - BREACH OF CONTRACT - ALTER EGO LIABILITY

44.     Defendant denies the allegations contained in Paragraph 44 of Plaintiffs Complaint.

45.     Defendant denies the allegations contained in Paragraph 45 of Plaintiffs Complaint.

46.     Defendant denies the allegations contained in Paragraph 46 of Plaintiffs Complaint.

47.     Defendant denies the allegations contained in Paragraph 47 of Plaintiffs Complaint.

48.     Defendant denies the allegations contained in Paragraph 48 of Plaintiffs Complaint.

49.     Defendant denies the allegations contained in Paragraph 49 of Plaintiffs Complaint.

                                          VI.
                      COUNT III - VEIL PIERCING - ACTUAL FRAUD

50.     Defendant denies the allegations contained in Paragraph 50 of Plaintiffs Complaint.

51.     Paragraph 51 of Plaintiffs Complaint is a statement that requires no admission or denial.

52.     Defendant denies the allegations contained in Paragraph 52 of Plaintiffs Complaint.

53.     Defendant denies the allegations contained in Paragraph 53 of Plaintiffs Complaint.

54.     Defendant denies the allegations contained in Paragraph 54 of Plaintiffs Complaint.

55.     Defendant denies the allegations contained in Paragraph 55 of Plaintiffs Complaint.

56.     Defendant denies the allegations contained in Paragraph 56 of Plaintiffs Complaint.


Defendant's Original Answer
(6043-012)/#63 8620                                                                           Page4
57.     Defendant denies the allegations contained in Paragraph 57 of Plaintiffs Complaint.

                                          VII.
                                  AFFIRMATIVE DEFENSES

58.     Additionally, and in the alternative, Plaintiffs own acts or omissions contributed to

Plaintiffs injuries.

59.     Additionally, and in the alternative, Defendant's actions were done in good faith, with due

care, and within its authority, as all actions are within their business judgment on behalf of WPS

Group, LLC d/b/a Federal Management Solutions.

                                                 VIII.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant, WPS GROUP, LLC d/b/a

FEDERAL MANAGEMENT SOLUTIONS prays that Plaintiff take nothing herein and that

Defendant has and recovers judgment of and from the Plaintiff for attorneys' fees, court costs and

such other and further relief, both general and special, at law and in equity, to which the Defendant

may show itself to be justly entitled.

                                         Respectfully submitted,

                                         PLUNKETT, GRIESENBECK & MIMARI, INC.
                                         Catholic Life Insurance Building
                                         1635 N.E. Loop 410, Suite 900
                                         San Antonio, TX 78209
                                         (210) 734-7092 - Phone
                                         (210) 734-0379 - Fa
                                         snoel     -law.co
                                                      -la


                                         BY:
                                                SCOTT M . = L           · ,
                                                State Bar~• . 00'Z Li8--~
                                                WILLIA'.M · . · EISS
                                                State Bar No. 24098591
                                                ATTORNEYS FOR DEFENDANT

Defendant's Original Answer
(6043-012)/#63 8620                                                                           Page 5
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Defendant's
Original Answer has been serve~y CM/ECF and/or by electronic mail upon the following
counsel of record on August   £,    2020:

Robert Valadez
David Coates
Shelton &Valadez, PC
600 Navarro, Suite 500
San Antonio, Texas 78205
rvaladez@shelton-valadez.com
dcoates@shelton-valadez.com




Defendant's Original Answer
(6043-012)/#638620                                                                   Page6
